Citation Nr: 0426530	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-07 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for left hand numbness.

2.  Entitlement to service connection for right hand 
condition.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal.

The veteran's August 2004 letter raises the issue of service 
connection for hearing loss.  This claim is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  A left hand disability was not present in service or for 
years thereafter and any currently manifested disability is 
not etiologically related to the veteran's period of active 
service.

2.  A right hand disability is not currently shown.  

3.  The evidence of record does not support a causal 
relationship between any current headache disorder and the 
veteran's period of active duty.

4.  A chronic disability manifested by dizziness is not shown 
to be related to the veteran's period of active service.


CONCLUSIONS OF LAW

1.  A left hand disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003). 

2.  A right hand disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003). 

3.  Migraine headache disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003). 

4.  A disability manifested by dizziness was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. 
§ 5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  However, Pelegrini I has 
been withdrawn and replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Pelegrini II likewise points 
out the requirement for VCAA notice prior to an unfavorable 
AOJ decision.  

In this case, the RO forwarded correspondence to the 
appellant dated in August 2001, prior to the October 2001 
rating decision, which informed him of the elements needed to 
substantiate his claims for service connection.  In 
accordance with the requirements of the VCAA, this letter 
informed the appellant what evidence and information VA would 
be obtaining.  It further explained that VA would make 
reasonable efforts to help him get evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The appellant was 
advised to send VA any relevant evidence in his possession.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record further discloses this matter was remanded for 
evidentiary development by the Board in May 2004.  In 
conjunction with the requested development, the RO, by letter 
dated in June 2004, advised the appellant concerning the 
evidence or information still needed in support of his claim, 
to include records from potential sources of private medical 
evidence earlier identified by the appellant.  The RO also 
documented what evidence had been assembled.  The appellant 
was asked to review this information and provide the RO with 
any additional evidence or information which had not been 
associated with the record.  In correspondence received in 
July 2004, the appellant advised the RO he had no additional 
evidence to provide.  He again advised the RO in August 2004 
he had no additional information to provide in support of his 
claim.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning treatment for his claimed disabilities.  The 
Board is satisfied that its duty has been met and that VA has 
made reasonable efforts to obtain records adequately 
identified by the appellant.  Following a review of the 
record, the Board finds the appellant was given every 
opportunity to submit or identify relevant records in further 
support of his claim.  Additionally, the record discloses 
that the appellant has twice provided testimonial evidence in 
support of his claim during hearings in April and December 
2003.  In view of this, the Board concludes VA has satisfied 
its duties to inform and assist the appellant, that no 
further development is warranted in this case, and the matter 
is properly before the Board for appellate review.


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends he developed disabilities manifested by 
left hand numbness, right hand calluses and peeling, 
headaches, and dizziness during active duty.  During hearings 
in April and December 2003, the veteran provided testimonial 
evidence concerning the onset and severity of the claimed 
disabilities.  The veteran generally indicated that these 
disabilities had their onset during his period of active duty 
and have persisted since that time.

Service medical records show the veteran was evaluated 
without any findings of defect or abnormality upon entry into 
active duty in January 1951.  He was seen in April 1951 for 
complaints of motion (sea) sickness, manifested by vomiting, 
feeling cold, and passing out.  There were no clinical 
findings on physical examination at that time. 

The veteran was hospitalized in August 1952 due to motion 
sickness.  He was physically evaluated during this admission 
with normal examination results.  He appeared before a 
Medical Survey in September 1952, for review due to his 
motion sickness.  That report noted the veteran had 
maintained a sense of well being earlier when the ship did 
not operate for extended periods, but due to long periods 
underway recently the veteran felt chronically tired and 
experienced nausea, headache, vertigo and occasional emesis.  
An October 1952 report of medical examination is negative for 
any findings of defect or abnormalities.  The veteran was 
thereafter medically discharged from service.

Post service medical records show the veteran underwent 
computerized tomography (CT) scan for complaints of 
headaches.  The December 1996 report indicates CT scan of the 
brain was normal.

A July 1997 private report indicates the veteran was seen for 
left arm numbness.  In his assessment, the examiner indicated 
the veteran reported recurrent symptoms involving the left 
extremity.  The examiner indicated the veteran did not 
experience true numbness, but noted cold sensation, 
questionable pinched nerve, and acrocyanosis.  

A December 1998 private medical report shows the veteran was 
seen in the emergency room for evaluation following an 
episode of dizziness and passing out.  He reported a history 
of similar episodes occurring more than 10 years earlier.  It 
was the examiner's impression that the veteran's episode was 
attributable to postmicturition syncope with coincidental 
dental abscess.  The veteran was referred for stress test.  A 
December 1998 medical report noted a history of complaints, 
to include fainting spells, syncope, vertigo and 
unsteadiness, and headaches.  It was the examiner's 
impression, following physical and diagnostic evaluation, 
that cardiovascular disability was shown.   

A September 2000 private medical questionnaire references a 
history of occasional disequilibrium.  No diagnostic 
impression was noted relative to this complaint.  Medical 
records accompanying this questionnaire, dated from September 
2000 to May 2001, document treatment for an unrelated 
disorder referenced in the questionnaire.

A December 2001 VA outpatient report indicates the veteran 
presented with complaints of intermittent scaling and rashes 
involving only the right hand, reportedly occurring after the 
veteran's travels to Florida for the winter.  Although 
physical examination revealed no evidence of a rash, the 
examiner noted an assessment of dermatitis of the right hand 
of unclear etiology.    

VA outpatient clinical records, dated from 2001 to 2004, 
reference impressions of migraine headaches and paresthesia 
of the left arm.  These clinical reports describe a reported 
50-year history of migraine headaches that are responsive to 
medication, with continued but less frequent migraine 
episodes and paresthesia of the arm.  The veteran's headaches 
were reportedly accompanied by symptoms of dizziness, frontal 
headaches, dry heaves and nausea.  Electromyogram conducted 
in June 2002 revealed evidence of mild sensory and motor 
peripheral neuropathy.  A May 2003 report of physical 
examination indicated examination, to include neurological 
assessment, was unremarkable.  A June 2004 report notes the 
veteran was seen for complaints of periodic left arm numbness 
and was referred for x-ray studies which revealed modest 
osteoarthrosis of the left shoulder, and modest spondylitis 
without nerve root involvement. 

With respect to the left hand disability, the evidence shows 
no complaint, treatment or diagnosis in service of a disorder 
involving the left upper extremity.  A disorder of the left 
upper extremity was first clinically shown in 1997, nearly 45 
years after the veteran's release from service.  The record 
does not show that the veteran's left arm disorder is related 
to any event during service.  There is no competent medical 
evidence of a relationship between the veteran's current left 
arm disorder and his period of service.  Under these 
circumstances, as there is no competent medical evidence that 
the veteran's left arm disorder is related to an established 
disease or injury in service, service connection is not 
established.

With respect to the right hand disability, the service 
medical records are negative for any complaint, treatment or 
diagnosis of a right hand disorder.  Post service records are 
similarly negative for any finding of a current disorder 
involving the right hand.  While the VA examiner ventured an 
assessment of dermatitis of the right hand in 2001, the 
examiner indicated there was no evidence of a rash on 
examination, and further noted that dermatitis involving only 
one hand, as reported by the veteran, was uncommon.  Under 
the circumstances presented, the Board finds an absence of 
any objective medical evidence of a current disorder of the 
right hand.  In this regard, such a finding is consistent 
with examination results, the VA examiner's impression 
concerning the presenting complaints and history and the 
absence of any other clinical references documenting a 
disorder of the right hand.  The VA examiner's assessment in 
2001, is based upon the veteran's uncorroborated history.  
The mere recitation of history does not constitute competent 
medical evidence that the incident occurred or of a 
connection with service.  See Reonal v. Brown, 5 Vet. App. 
458 (1993); LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, 
service connection is not warranted.

Finally, the veteran is claiming service connection for a 
headache disorder and a disability manifested by dizziness.  
Inasmuch as the medical evidence shows that the chronic 
headaches are accompanied by symptoms of dizziness, the Board 
will consider these disorders jointly.   

Service medical records are completely negative for any 
complaints, findings, or diagnosis of a headache disorder.  
In fact, there was no evidence of neurological pathology 
shown at separation.  The assembled medical evidence shows 
the veteran was evaluated with migraine headaches 
(accompanied by symptoms of dizziness) many years after 
service.  There is no evidence of a headache disorder in 
service, nor evidence which relates the currently diagnosed 
migraine headache disorder to service.  In the absence of any 
evidence of a causal relationship between service and the 
veteran's history of neurological impairment, service 
connection is not established.

The Board notes the evidence also shows the veteran was 
treated and evaluated during active duty for sea sickness.  
Those clinical reports note the veteran's motion sickness was 
manifested by symptoms that included headache and dizziness.  
Service connection for motion (sea) sickness was previously 
denied by rating decision dated in June 1961.  However, the 
veteran has indicated he is not attempting to reopen the 
previously denied claim based upon the theory his reported 
headaches and dizziness represent residual impairment 
associated with motion (sea) sickness.  Rather, the claims on 
appeal are premised upon a theory of direct incurrence of the 
claimed disability.

In reviewing this matter, the Board has carefully considered 
the veteran's contentions.  The Board does not doubt the 
sincerity of the contentions proffered by the veteran 
concerning the onset and severity of his symptomatology 
relative to his claimed disabilities.  However, while the 
veteran is competent to report that of which he has personal 
knowledge, when the determinative issue involves medical 
causation, a lay person is not competent to offer medical 
opinions.  See Layno v. Brown, 6 Vet. App. at 470; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication 
that the veteran has any medical expertise, nor is it 
contended otherwise.  Accordingly, his statements regarding 
medical causation are not deemed to be competent to establish 
a nexus between the claimed disabilities and his period of 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).


ORDER

Service connection for left hand numbness is denied.

Service connection for right hand condition is denied.

Service connection for migraine headaches is denied.

Service connection for dizziness is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



